DETAILED ACTION
Acknowledgement of Receipt
	Applicant's response filed on 02/08/2021 to the Office Action mailed on 11/10/2020 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 12-17 are pending. 
Claims 1-11 and 18-33 are canceled.
Claim 12 is currently amended.
Claims 12-17 have been examined.
Claims 12-17 are rejected.
Withdrawn Election/Restriction
Response to Applicant’s Arguments
	The restriction requirement with regard to the claims 1-11 and 18-33 is moot since the claims have been canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Applicant’s Arguments
The rejection of claims 12-16 under 35 U.S.C. 103 as being unpatentable over Johnson (US Patent 2880138, Published 03/31/1959) in view of Varma (US Patent 5032392, Published 07/16/1991) is withdrawn in view of the amendments to the claims.
The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Johnson (US Patent 2880138, Published 03/31/1959) in view of Varma (US Patent 5032392, Published 07/16/1991) as 

This is a new ground of rejection necessitated by the amendment to the claims. 
Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boncic (US Patent 4740372, Published 04/26/1998) in view of Lujambio (International Patent Application Published Under the PCT WO 96/01633, Published 01/25/1996) and Edano et al. (US Patent Application Publication 2009/0042901 A1, Published 02/12/2009).
The claims are directed to a composition comprising at least one anti-inflammatory steroid such as betametasone, a mixture of at least two antibiotics such as neomycin sulfate and gentamycin, a vitamin A derivative such as retinoic acid, and formulating component such as white petroleum. 
Boncic teaches a composition such as a cream or ointment comprising 0.22% 6.alpha.,9.alpha.-difluoro-11.beta.,17.alpha.- dihidroxy-16.alpha.-methyl-21-trimethyl- acetoxy-1,4-pregnadiene-3,20 dione, 0.9% (+)-17,21-dipropionyloxy-16.beta.-methyl- 9.alpha.-fluoro-prednisolone, 20% salicyclic acid,  62% tetracycline chloride, 45 i.u. minimumm gentamycin sulfate, 9% neomycin sulfate, 5000 armour units trypsin, 5000 armour units chymotrypsin, and 6.6% bismuth (column 3, lines 45-65). The composition is used to treat psoriasis (title). The first two compounds mentioned above are members of the corticosteroid class of drugs (column 2, lines 29-30). 
Boncic lacks a teaching wherein the composition comprises a vitamin A derivative and a formulating component.
Lujambio teaches a topical composition comprising betamethasone dipropionate, retinoic acid, and urea in the form of an ointment (abstract).
Edano et al. teach an ointment preparation comprises a lipophilic base material such as white petrolatum and isopropyl palmitate wherein a therapeutic agent for psoriasis is mixed (paragraph 0045).

 It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to use the base materials of Edano et al. in the composition of Boncic and have a reasonable expectation of success. One would have been motivated to do so since Edano et al. teach that these are suitable base materials for making ointments for treatment of psoriasis. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boncic (US Patent 4740372, Published 04/26/1998) in view of Lujambio (International Patent Application Published Under the PCT WO 96/01633, Published 01/25/1996) and Edano et al. (US Patent Application Publication 2009/0042901 A1, Published 02/12/2009) as applied to claims 12-16 above, and further in view of Herschler et al. (US Patent 3549770, Published 12/22/1970).
The claims are further directed to the composition further comprises dimethyl sulfoxide.
The teachings of Boncic, Lumjabio, and Edano et al. are discussed above.
Boncic, Lumjabio, and Edano et al. lack a teaching wherein the composition further comprises dimethyl sulfoxide.
Herschler et al. dimethyl sulfoxide may be applied to diminish or relieve mild pain and itching associated with psoriasis (column 10, lines 16-50).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add dimethyl sulfoxide and have a reasonable expectation of success. One would .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ALI SOROUSH/Primary Examiner, Art Unit 1617